OPINION — AG — THE AG ADHERES TO THE FORMER OPINIONS WHICH HAVE HELD, IN EFFECT, THAT SINCE THE QUOTED PORTION OF  37 Ohio St. 1961 163.11 [37-163.11] IS NOT A CRIMINAL OFFENSE BUT RAHTER A GROUND FOR REVOCATION OF A BEER LICENSE, THIS SECTION CAN BE HARMONIZED WITH 37 Ohio St. 1961 241 [37-241] THUSLY; IT IS NOT UNLAWFUL, IN THE SENSE OF BEING CRIMINALLY LIABLE, TO SELL BEER TO A FEMALE OVER THE AGE OF EIGHTEEN BUT UNDER TWENTY ONE YEARS OF AGE FOR CONSUMPTION EITHER ON OR OFF THE PREMISES. HOWEVER, PERMITTING SUCH FEMALE TO CONSUME BEER ON THE PREMISES WOULD BE GROUND FOR REVOCATION OF THE BEER LICENSE OF THE SELLER. CITE: 15 Ohio St. 1961 13 [15-13] (CHARLES OWENS)